

Exhibit 10.2
 
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST
FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED
WITH THE COMMISSION.


 
THIRD AMENDMENT TO OEM PURCHASE AND SUPPLY AGREEMENT
 
This Third Amendment (the “Amendment”) is made as of June 10, 2005, by and
between Cardiac Science, Inc., a Delaware corporation (“Supplier” or “Cardiac
Science” or “CSI”), a medical device developer and manufacturer of automated
external defibrillators having its principal place of business at 1900 Main
Street, Irvine, CA 92614 and GE Medical Systems Information Technologies, Inc.,
a Wisconsin corporation d/b/a GE Healthcare (“GEMS-IT”), having its principal
place of business at 8200 W. Tower Avenue, Milwaukee, WI 53223.
 
W I T N E S S E T H:


WHEREAS, CSI and GEMS-IT are parties to that certain OEM Purchase and Supply
Agreement dated July 29, 2003, an “Addendum 1” to the OEM Purchase and Supply
Agreement dated as of March 24, 2004, Amendment One to OEM Purchase and Supply
Agreement dated August 10, 2004 (“Amendment One”), and Second Amendment to OEM
Purchase and Supply Agreement dated February 14, 2005 (collectively, the “OEM
Purchase and Supply Agreement”).
 
WHEREAS, CSI and GEMS-IT desire to supplement and amend the OEM Purchase and
Supply Agreement as set forth herein.
 
WHEREAS, CSI and GEMS-IT are simultaneously entering into that certain Exclusive
Distribution Agreement for United States and Canadian Hospitals (“Exclusive
Distribution Agreement”) to provide GEMS-IT with certain exclusive distribution
rights with respect to the OEM Products.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, is the
parties hereto agree as follows:
 
1.  Construction. Except as provided in this Amendment, the terms and conditions
set forth in the OEM Purchase and Supply Agreement shall remain unaffected by
the execution of this Amendment. To the extent any provisions or terms set forth
in this Amendment conflict with the terms set forth in the OEM Purchase and
Supply Agreement, the terms set forth in this Amendment shall govern and
control. Terms not otherwise defined herein, shall have the meanings set forth
in the OEM Purchase and Supply Agreement. This Amendment amends the OEM Purchase
and Supply Agreement and not that certain OEM Purchase Agreement entered into by
the parties on July 29, 2003.
 
2.  Section 1.3 is hereby amended by inserting the following sentence at the end
of that section:
 
“For the purposes of this Agreement, “GEMS-IT” shall include GEMS-IT and any
GEMS-IT Affiliate or GEMS-IT Subcontractor (including distributors) involved in
the marketing, sale, distribution or servicing of the OEM Products.” 


3.  Section 1.4 is hereby deleted in its entirety and replaced with the
following:
 
“Term of the Agreement. This Agreement will commence as of the Effective Date
and continue until June 30, 2009 (the “Term”), unless terminated earlier under
the terms of this Agreement. Any extension beyond the initial term shall be
based upon the mutual agreement of the parties.


Notwithstanding the foregoing, this Agreement shall remain in effect and GEMS-IT
shall have the right to purchase from Supplier, GE-branded Responder® AEDs and
AED Pros (in GEMS-IT specified coloring) and related accessories and consumables
for sale on a non-exclusive basis outside the United States and Canada
(excluding the country of Japan) until December 31, 2010.”


4.  Section 2.15 is hereby deleted in its entirety and replaced with the
following:
 
“Parts and Accessories” means the Service Parts and the Supplies and
Accessories, collectively. “Service Parts” means the replacement parts and
components used to service, maintain and repair the OEM Products. “Supplies and
Accessories” means the accessories, consumables and other products that may be
supplied in conjunction with, used with, or used as additions to the OEM
Products.”


 
2

--------------------------------------------------------------------------------

 
 
5.  Section 3.6 is hereby deleted in its entirety and replaced with the
following:
 
“The Lead Time for the OEM Products is one (1) week for Order(s) of units of OEM
Products that are within one hundred and ten percent (110%) of the volume of
purchases in the previous calendar quarter. Supplier agrees that it is in the
mutual business interest of the parties to ship the OEM Products on the next day
or as soon as practicable after receipt of an Order.


If, during any calendar quarter, Supplier fails to meet three (3) or more
Delivery Dates it has confirmed or that has been deemed accepted in accordance
with Section 3.2, the then current Term of the Agreement shall be extended, and
the date upon which GEMS-IT must attain minimum purchase levels to achieve
exclusivity under the Exclusive Distribution Agreement shall be deferred, for an
additional three (3) month period for each calendar quarter in which such
failure occurs.”


6.  Section 9.4.1 is hereby deleted in its entirety and replaced with the
following:
 
“Customer Service.  Outside of the United States and Canada, customer service
calls will be handled by GEMS-IT. If a customer calls GEMS-IT with a Product
Warranty issue (GEMS-IT fields the warranty call), GEMS-IT will inform Supplier
of the warranty call and will receive a RMA from Supplier. GEMS-IT or its
customer will return the product for repair or replacement to Supplier’s
facility in Minnetonka, MN or Supplier’s then current facility. Supplier will
repair or replace the OEM Product and deliver the OEM Product to a location
requested by GEMS-IT within two (2) weeks of Supplier’s receipt of a returned
OEM Product. Within the United States and Canada, customer service calls will be
handled directly by Cardiac Science, and all repaired or replaced OEM Products
must be delivered within two (2) weeks of Supplier’s receipt of a returned OEM
Product. Supplier and GEMS-IT shall work together to ensure prompt communication
to the other party of all customer communication.


Loaner Inventory. Within thirty (30) days of this Amendment, Cardiac Science
shall provide, at no cost to GEMS-IT, up to fifteen (15) additional GE
Healthcare-branded Responder® AEDs and/or AED Pros to be used by GEMS-IT as
loaner inventory and to facilitate warranty exchanges for end users. These units
shall be suitably configured with local languages as per GEMS-IT instructions.



   
In all cases, freight charges to and from Supplier’s facility for warranty
service and loaner inventory will be paid by Supplier.



 
3

--------------------------------------------------------------------------------

 
 
Out of Warranty Service. Outside the United States and Canada, if GEMS-IT
requires out of warranty service from Cardiac Science, GEMS-IT will bill the
customer as appropriate per GEMS-IT policies. GEMS-IT will inform Supplier of
the customer issue and will receive a RMA from Supplier. GEMS-IT or its customer
will return the product to Supplier’s facility as outlined above. Supplier will
repair and deliver the product to a location requested by GEMS-IT within two (2)
weeks of Supplier’s receipt of a returned OEM Product. Supplier will bill
GEMS-IT at a discount to Supplier’s then current service fee schedule, which
service fee schedule shall not exceed the amount Supplier charges (after
discounts) for providing similar services to its own customers. GEMS-IT will
bill the customer for the service provided. Within the United States and Canada,
out of warranty customer service calls will be handled directly by Cardiac
Science, and all repaired OEM Products must be delivered within two (2) weeks of
Supplier’s receipt of a returned OEM Product. The parties agree that a list of
out of warranty services, including prices and the discount rate described
above, will be added to this Agreement within sixty (60) days of the effective
date of the third amendment to this Agreement, or such later date as is mutually
agreed upon by the parties.


Service Parts. Outside the United States and Canada, if Parts and Accessories
are required by either GEMS-IT or its customers, GEMS-IT will inform Supplier
and request direct shipment of such Parts and Accessories to GEMS-IT or its
customer. Supplier will bill GEMS-IT at a discount to Supplier’s then current
service parts schedule, which service parts schedule shall not exceed the amount
Supplier charges (after discounts) for providing similar parts or accessories to
its own customers. The parties agree that a list of Parts and Accessories,
including prices and the discount rate described above, will be added to this
Agreement within sixty (60) days of the effective date of the third amendment to
this Agreement, or such later date as is mutually agreed upon by the parties.
Within the United States and Canada, if Service Parts are requested by a GEMS-IT
customer, Supplier may sell such Service Parts directly to such customer.


Confidentiality of Customer Information. Supplier agrees that any
customer-related information obtained by Supplier as a result of its interaction
with a GEMS-IT customer will be deemed to be GEMS-IT’s “Confidential
Information”, and will not be used by Supplier for any commercial reason other
than to fulfill its obligations under this Agreement. For clarity, this
provision shall not prohibit or restrict Supplier in any way from doing business
with, soliciting, transmitting information to, or otherwise soliciting entities
or organizations that happen to be GEMS-IT customers provided that Supplier has
not obtained the names, addresses and contact information for such entities or
organizations by reviewing the GEMS-IT Confidential Information.


Quality Reports. Supplier will provide, on a monthly basis, a quality assurance
report, which will include a listing of all product related corrective and
preventative action reports (CAPAs) issued globally for OEM Products or
equivalent CSI-branded devices, and a detailed description of the root cause
analysis of the reason for the report; notwithstanding the foregoing, Supplier
does not need to provide any information concerning Powerheart AED G3 automatic
or FirstSave AED G3 or any other Cardiac Science products that GEMS-IT does not
market. Upon request, Supplier will provide GEMS-IT with additional information
on any item that appears in the quality assurance report and participate in
phone calls with GEMS-IT regarding the same. Supplier will provide, on a monthly
basis, a report listing all RMAs issued globally for OEM Products that have been
sold directly or indirectly by GEMS-IT, and a detailed description of the root
cause analysis of the reason for the return. Supplier shall promptly respond to
GEMS-IT’s inquiries regarding RMAs if they involve GEMS-IT’s customers and the
resolution of such RMAs.”


 
4

--------------------------------------------------------------------------------

 
 
7.  Section 9.5 is hereby amended by inserting the following sentence at the end
of such section:
 
“The prices for such replacement parts, technical support, repair services and
exchange units shall be calculated by adding a reasonable margin to Supplier’s
cost of procuring or producing such parts, support, services and units, and
shall not exceed the amount Supplier charges (after discounts) for providing
similar parts, support, services and units to its own customers. The parties
agree that a list of such items, including prices, will be added to this
Agreement within sixty (60) days of the effective date of the third amendment to
this Agreement, or such later date as may be mutually agreed upon by the
parties.”


8.  Exhibit A is hereby amended by inserting a new paragraph 4 to read as
follows:
 
“4. Powerheart® model G3 Pro automated external defibrillator (AED) to be
produced in GEMS-IT specified coloring and labeled GE Medical Responder® AED
Pro, is a portable battery operated automated external defibrillator that
analyzes a person’s electrocardiogram and advises an operator to deliver an
electric shock(s) to a patient in order to restore normal heart rhythm; and
includes Cardiac Science’s patented STAR® biphasic technology, RHYTHMx®
algorithms and RescueReady® self-testing technology such as one button
operation, pre-connected disposable electrode pads and status indicator. It also
features manual-override operation, an ECG display, and infrared data
transmission; a rechargeable battery and ECG cable are both optional.” 


9.  Exhibit B is amended by inserting the following immediately prior to the
last sentence in such Exhibit, which reads “All prices are in US Dollars (USD)”:


“The parties agree that if Supplier’s published list prices for the Powerheart
AED G3, Powerheart AED G3 Pro and/or Powerheart CRM are reduced, then Supplier’s
published price to GEMS-IT shall equal *%, *% and *% of the newly reduced list
price, respectively, effective on the date such list prices are reduced.”
 
10.  Section 5 of Amendment One is hereby deleted in its entirety and replaced
with the following:
 
“Exhibit A of the OEM Purchase and Supply Agreement is amended to provide for
the addition of the OEM Products known as the “Powerheart® AED G3” and
 
* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION.


 
5

--------------------------------------------------------------------------------

 
 
“Powerheart® AED G3 Pro”. The specifications for these OEM Products are attached
hereto as Exhibit A.


Non-Exclusive Marketing Rights. Supplier hereby grants to GEMS-IT the right to
promote, sell and distribute OEM Products, branded as GEMS-IT Responder®
products (in GEMS-IT specified coloring) in accordance with GEMS-IT’s
instructions, including Parts and Accessories, on a non-exclusive basis,
world-wide (excluding only the country of Japan). During the Term, for sale
limited to the hospital market in the United States and Canada, at GEMS-IT’s
option, the OEM Products may be branded as CSI Powerheart products or GEMS-IT
Responder®.


Formal Sales Training. At mutually agreed locations and at a frequency mutual
agreed to by the parties, Supplier shall provide formal sales training to
GEMS-IT representatives. Each party shall bear its own costs for any such
training.


Field Sales Support. During the Term for the hospital market in the United
States and Canada, upon reasonable request by GEMS-IT and acceptance by
Supplier, for which acceptance will not be unreasonably withheld, Supplier
agrees to assist GEMS-IT field sales representatives in selling the OEM
Products, Parts and Accessories. Said field support assistance shall be provided
by Supplier’s regional sales managers (or other such qualified Supplier
personnel) and be limited to sales presentations made alongside GEMS-IT
representatives to qualified hospital personnel who have a expressed bona fide
interest in purchasing the OEM Products.” 


11.  Branding. Supplier agrees that the branding on all of Supplier’s non-OEM
defibrillator products that are sold into the hospital market in the United
States and Canada, including without limitation, the Powerheart AED G3,
Powerheart AED G3 Pro and Powerheart CRM shall remain branded as “Powerheart”,
with the Cardiac Science name or logo. Supplier has the right to change the
brand name, provide however, that Supplier receives prior written consent from
GEMS-IT, which shall not be unreasonably withheld. 
 
12.  Governing Law. The validity, construction, performance and enforceability
of this Amendment shall be governed in all respects by the laws of the State of
New York, without reference to the choice-of-law provisions thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
13.  Counterparts; Facsimile. This Amendment may be executed simultaneously in
multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.
 
14.  Severability. In the event any provision of this Amendment shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Amendment shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties expressed in this Amendment or unless the invalid or
unenforceable provisions comprise an integral part of, or in inseparable from,
the remainder of this Amendment. If this Amendment continues in full force and
effect as provided above, the parties shall replace the invalid provision with a
valid provision which corresponds as far as possible to the spirit and purpose
of the invalid provision.
 
15.  Interpretation. This Amendment has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. The provisions of this Amendment
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Amendment.
 
16.  Entire Agreement. The terms of this Amendment are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Amendment constitute the
complete and exclusive statement of its terms and shall supersede any prior
agreement with respect to the subject matter hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
17.  Headings. The article and section headings contained in this Amendment are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.


IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
thereunto duly authorized representatives as of the date first above written.




Cardiac Science, Inc.     GE Medical Systems       Information Technologies,
Inc.         By: /s/ Raymond W. Cohen      /s/ Matthias Weber

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Raymond W. Cohen
Title: Chairman and CEO
   
Name: Matthias Weber
Title: Vice President & General Manager
Cardiology Systems

 
 
8

--------------------------------------------------------------------------------

 

 